SENTENCIA
Vistas las disposiciones de la Ley Nacional de Viviendas, National Housing Act (12 U.S.C.A. sec. 1713 et seq.) y la reglamentación aprobada al amparo de la misma (40 F.R. Secs. 403.8-403.10) y la Ley de Alquileres Razonables (17 L.P.R.A. see. 181 et seq.) se confirman las sentencias de desahucio por falta de pago dictadas por el Tribunal Superior de Puerto Rico, Sala de San Juan en 29 de noviembre de 1974 contra los apelantes Onofre Falcón y Guillermo Allende y a favor de la apelada Borinquen Towers Apartments, Inc. Se revoca la sentencia de desahucio por la causal de expiración *328de contrato dictada el 10 de enero de 1975 contra el apelante Ramón Cal Pita.
Así lo pronunció y manda el Tribunal y certifica el Se-ñor Secretario. Los Jueces Asociados, Señores Rigau y Martín no intervienen. El Juez Presidente, Señor Trías Monge y los Jueces Asociados, Señores Dávila y Díaz Cruz concurren.
El Juez Asociado, Señor Negrón García emitió una opinión con la cual están conformes los Jueces. Asociados, Señores Torres Rigual e Irizarry Yunqué.
(Fdo.) Angel G. Hermida

Secretario

Opinión del
Juez Asociado, Señor Negrón García
con la cual están conformes los Jueces Asociados, Señores Torres Rigual e Irizarry Yunqué.
San Juan, Puerto Rico, a 4 de noviembre de 1975
Nuestra filosofía judicial de ampliar el ámbito de protección de los consumidores y la ausencia de legislación federal o reglamentación conflictiva en ciertas áreas del alquiler de viviendas, nos lleva a resolver en los recursos de epígrafe, que la Ley Núm. 464 de 25 de abril de 1946, según enmendada, conocida como Ley de Alquileres Razonables (17 L.P.R.A. see. 181 et seq.), como regla general, es parcialmente aplicable a edificios de apartamentos dedicados a alquiler construidos bajo los auspicios financieros de la anti-gua Administración Federal Sobre Hogares, Federal Housing Administration (FHA), denominada al presente Desarrollo Urbano y Vivienda, Housing and Urban Development (HUD) conforme la Ley Nacional de Viviendas, National Housing Act (12 U.S.C.A. sec. 1713 et seq.).
El Tribunal Superior, Sala de San Juan, concluyó de manera contraria al resolver que la ley Federal tiene “el *329campo ocupado” {preempted) y excluye Ja legislación local, y consecuentemente decretó los desahucios solicitados por las demandantes apeladas — dueñas de dos edificios conocidos como Borinquen Tower Apartments y Tower Apartments — contra los demandados apelantes Guillermo Allende, Onofre Falcón y Ramón Cal Pita por las causales de falta de pago (1) y expira-ción del término de contrato.
No existe controversia en cuanto a los hechos y trámites esenciales que dan margen a la presente controversia. Al construirse los referidos edificios de apartamentos aseguran-do su financiamiento con la antigua FHA y construirse unas hipotecas sobre los mismos en garantía de un pagaré, su pro-pietaria otorgó simultáneamente con dicha administración un documento conocido como Acuerdo Reglamentario, “Regulatory Agreement” estipulando un sinnúmero de detalles referentes a su administración, manejo, operación, fijación, y variación de rentas, informes de estado financieros y otros. Este acuerdo está basado en la reglamentación entonces vigente, adoptada por el Secretario de la Vivienda según la autorización con-ferídale en la See. 211 de la citada ley (12 U.S.C.A. see. 1715(b).(2) La fuente estatutaria que autoriza al Secreta-rio a asegurar hipotecas y el ámbito de tal reglamentación en proyectos de vivienda de tipo multifamiliar está recono-cida en la See. 207 (12 U.S.C.A. sec. 1713(b)(2)), que dispone:
“Cualquier otro deudor hipotecario aprobado por el Secre-tario que, hasta la terminación de las obligaciones del Secreta-rio bajo el seguro y durante el período de tiempo en que el Secre-*330tario sea el dueño, tenedor, o reasegurador de la hipoteca, está regulado o restringido por el Secretario respecto a rentas o ven-tas, cargos, estructura de capital, réditos y método de operación a tal extremo y manera que provea unas rentas razonables a los inquilinos y un rédito razonable de la inversión del arrenda-dor . . .
El aseguramiento de hipotecas bajo esta sección es con el propósito de facilitar particularmente la producción de alojamien-tos de alquiler, mediante rentas razonables, de diseño y tamaño familiar. Por lo tanto, en la implementación de esta sección, el Secretario está autorizado y encomendado a adoptar aquella acción, por reglas u otro modo, que canalice los beneficios del seguro de hipoteca aquí provisto primariamente a aquellos pro-yectos que provean adecuadamente a familias con niños, sobre los cuales se haya realizado todo esfuerzo para lograr rentas moderadas.” (Bastardillas nuestras.)
La reglamentación de la FHA en lo referente a solicitu-des de aumento de rentas, está contenida en un Manual .proce-sal administrativo que provee con lujo de detalles el trámite a seguirse, la documentación a presentarse y los criterios pertinentes aplicables. (3) Su lectura pone de manifiesto que la agencia federal intenta establecer un balance entre el rédito de la inversión del 'deudor hipotecario y el monto de canon de arrendamiento que deban pagar los inquilinos. Sin embargo, del lenguaje de su propia introducción se detecta el interés básico de proteger su seguro minimizando los ries-gos del mismo en orden a su solvencia económica. “La acción rápida del Director de Oficina de Area (u Oficina Asegurado-ra) en la determinación y aprobación de las tarifas de rentas es de extrema importancia, ya que un ingreso adecuado y su uso prudente son esenciales al éxito de cualquier proyecto.”
A tono con el diseño legislativo y administrativo ex-puesto, al concertar sus respectivos contratos de arrenda-miento con la demandante apelada, los demandados apelantes *331reconocieron que el apartamento en cuestión estaba sujeto a una hipoteca asegurada por la FHA. . y en su consecuencia el arrendamiento de dicho apartamiento y las acciones de todas clases que se deriven del mismo no se encuentran afectadas por la Ley de Alquileres Razonables de Puerto Rico.” Igual-mente firmaron un addendum al contrato que establece: “Queda claramente entendido que este apartamento forma parte de un edificio cuyas rentas están reglamentadas por la Administración Federal Sobre Hogares (FHA) y pueden va-riar de tiempo en tiempo. Por lo tanto, cualquier cambio en la renta será ejecutable y el arrendatario mediante la presente se compromete hacerla efectiva en la fecha en que el cambio sea efectuado por la FHA.” (Traducción nuestra.)
A solicitud de la propietaria, para los años 1969, 1971 y 1974 la FHA aprobó nuevas tarifas de rentas aumentando las existentes por razón de haberse demostrado incremento en los gastos operacionales, las contribuciones y la energía eléc-trica. Los apelantes Allende y Falcón se negaron a satisfa-cer la diferencia en canon dictándose finalmente la Sentencia en desahucio que nos ocupa. Al apelante Cal Pita se le negó la renovación del alquiler al expirar el primer año emitién-dose igual decreto de desahucio.
Nuestros pronunciamientos hace un cuarto de siglo en el caso de Avila v. Tribunal de Distrito, 68 D.P.R. 11, 17-18 (1948) continúan teniendo validez en casos como el presente:
“En ausencia de una prohibición específica en una ley Federal contra legislación local, el Gobierno insular puede ejercer pode-res concurrentes aprobando, bajo su poder de policía, legislación que cubra la misma materia, siempre y cuando que ésta no esté tan íntimamente mezclada y relacionada con responsabilidades del gobierno nacional, que su propia naturaleza de por sí haga surgir la inferencia de que se trata de un asunto que compete exclusivamente al gobierno nacional. [Citas omitidas.]
El control de alquileres no es tan exclusivamente una res-ponsabilidad nacional, que su materia como tal requiera que resol-vamos que el Congreso, una vez legisla sobre ella, intenta ocupar *332el campo exclusivamente, a pesar de que el estatuto Federal no prohíbe específicamente un estatuto local sobre el mismo asunto.” Véase además: New York State Report of Social Services v. Dubline, 413 U.S. 405, 93 S.Ct. 2507, 37 L.Ed.2d 688 (1973).
El interés que predomina en la reglamentación federal ante nuestra consideración es puramente económico; de la sol-vencia o insolvencia del proyecto asegurado dependerá que se afecte el interés federal existente. La Ley Nacional de Viviendas no es un mecanismo de control de rentas. Helmsley v. Borough of Fort Lee, 362 F.Supp. 581, 590 (1973); Stoneridge Apts., Co. v. Lindsay, 303 F.Supp. 677, 680 (1969); Choy v. Farragut Gardens, 131 F.Supp. 609 (1955). Tampoco contiene disposiciones referentes a las causales y procedi-mientos de desahucios. No vemos como pueda existir conflicto sustancial entre la implementaeión de la ley federal y nuestra Ley de Alquileres Razonables. La cubierta de esta última es más amplia ya que cubre extremos tales como la vigencia del arrendamiento y las causas válidas para su terminación (de-sahucio) que están en armonía con la filosofía federal de pro-veer viviendas de alquiler adecuadas. En ese sentido, con toda deferencia, consideramos claramente distinguible y no controlable, las expresiones habidas en Peñagarícano v. Allen Corporation, 267 F.2d 550 (1959), en que la Corte del Primer Circuito de Boston resolvió que la Ley de Alquileres Razona-bles era inaplicable a vivienda tipo duplex construida bajo la Ley Nacional de Viviendas (12 U.S.C.A. see. 1743).
De fácil percepción resulta comprender que en nuestra isla, irrespectivamente de los avances habidos y los esfuer-zos gubernamentales de los últimos años, el problema de la vivienda adecuada y el control del alquiler subsiste como problema básico. Es innegable que, con ciertas variantes, las realidades que inspiraron nuestra Ley de Alquileres Razo-nables continúan al presente, lo cual exige continuada inter-vención gubernamental remedial y mecanismo de control de precio y otras condiciones. Tal legislación no sólo está *333revestida de interés público, sino que recoge una filosofía de inestimable valor humano. Sea alquilada o propia, en esencia, la vivienda representa un santuario* de privacidad para el disfrute familiar; al contrario, el desahucio repre-senta una negativa de ese principio y ciertamente, en aquellos casos en que lamentablemente procede, un traslado forzoso y en ocasiones una experiencia traumática para los individuos envueltos.
La ley como instrumento de la justicia, ante problemas que atañen el bienestar general del pueblo — tales como la salud, seguridad y otros — no puede ser objeto de adjudica-ción en un vacío intelectual; tiene que basarse en conceptos contemporáneos de lo que es justo y equitativo*. Nada nos impide que judicialmente reafirmemos el derecho a la vivienda como uno que trasciende la expresión inconclusa constitucio-nal de un pueblo, para convertirlo en un derecho humano, canalizable a través del esfuerzo y la estructura democrática vigente sin sujeción a rectificaciones históricas.
El lenguaje de la ley federal es compatible y afín con nuestra ley local, aun cuando la primera en su reglamentación pone especial énfasis en el aspecto económico. No intenta cubrir áreas relativas al desahucio y a las causas para que el mismo proceda — ámbito que nuestra legislación minuciosa-mente contempla. Resolvemos que carece de valor jurídico la cláusula impuesta por la propietaria apelante a los de-mandados en el sentido de que la Ley de Alquileres Razonables no era de aplicación a la relación arrendatieia pactada.
En ausencia de pronunciamiento congresional que clarar mente excluya legislación estatal sobre el particular, la agencia federal a cargo del programa — HUD—en casos en que meramente su interés consiste en haber asegurado el financia-miento de un proyecto* — como los que nos ocupan — nunca ha intentado ejercitar indiscriminadamente jurisdicción exclusiva sobre el aspecto del control del precio. Su más reciente declaración sobre este extremo está contenida en la regla-*334mentación efectiva el 22 de octubre de 1975 que adiciona al Capítulo IV de su Reglamento, en las Secs. 403.1 a 403.6 (Federal. Register, Vol. 40, No. 205, págs. 49318 a 49321). Estas disponen que únicamente dicho Departamento ejercitará jurisdicción exclusiva cuando considere que el interés eco-nómico del proyecto está en peligro por razón de la decisión de la autoridad local sobre control de renta o por una tar-danza de ésta en emitir su decisión; y establece un procedi-miento al efecto que puede culminar en que la autoridad federal asuma o niegue jurisdicción.
En virtud de lo expuesto, resolvemos que la Ley de Alquileres Razonables es aplicable a proyectos multifamilia-res como los pertenecientes a la apelada en lo que respecta a las causales para el desahucio y demás trámites afines. En torno a la fijación de rentas máximas y aumentos, en ausencia de notificación por parte de HUD de que en determinado caso ejercerá jurisdicción exclusiva, la Administración de Servi-cios al Consumidor (ASERCO) tiene facultad concurrente y válida para entender en tales cambios conforme la reglamenta-ción antes citada.
Debido a que al momento de fijarse el último aumento, no existía determinación al efecto y la HUD ejerció válida y exclusivamente sus poderes, los aumentos decretados hasta el presente son a nuestro juicio válidos. (4)
Las sentencias de desahucio por falta de pago dictadas contra Guillermo Allende y Onofre Falcón serán confirmadas. La sentencia contra Ramón Cal Pita, basada en haber expirado el término de arrendamiento, será revocada por aplicarse las disposiciones de prórroga obligatoria dispuesta en el artículo 12 de nuestra ley (17 L.P.R.A. see. 192). Véase Jenkins v. *335Allen Temple Development, 192 S.E.2d 714 (1972); McQueen v. Druker, 317 F.Supp. 1122 (1970).

Los demandados apelantes Allende y Falcón, consignaron ante el tribunal de instancia las cantidades de $1,161.39 y $701.40 respectivamente que correspondían a la diferencia entre el canon originalmente fijado y el posteriormente autorizado.


Dispone así:
“El Secretario está autorizado a adoptar las reglas y reglamentos que estimare necesarios en la implementación de las disposiciones de este subcapítulo.” (Traducción nuestra.)


24 Code of Federal Regulations: “F.H.A. Rules and Regulations Subchapter D — Rental Housing Insurance.”


 No nos corresponde, como foro que interpreta nuestra ley, pro-nunciarnos respecto a si en dicho trámite los inquilinos debieron tener au-diencia antes de que se fijara la renta correspondiente. Véase Tenants Coun. of Tiber Island—Carrollsburg Sq. v. Lynn, 497 F.2d 648 (1973) en que se denegó tal derecho.